Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/14/2020 has been considered by the examiner.
Oath/Declaration
4.	Oath/Declaration as file 02/14/2020 is noted by the Examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1, 5-7, 13-15, 17, 21, 22, 24, 28 and 29 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Widmer et al. US 2014/0015522 (Provided by Applicant; Hereinafter Widmer).
Regarding claim 1, Widmer teaches a device for characterizing an electrically conducting and/or ferromagnetic object ([0122]; “detecting… metal objects…in a pre-defined space”), in particular a rebar, embedded in concrete ([0123]; “detecting steel reinforcing bars in concrete”) by means of inductive measurements ([0122-0123]), said device comprising 
a housing (Implicitly disclosed, the sensing circuit shown in Fig. 22 will, as common for sensors, be arranged in a housing. Moreover, it is pointed out that the sensor is mounted in a vehicle (paragraph [0080]), which can be considered acting as a housing), 
a plurality of sending coils (“coupling loops” (2226a-2226d)) and a plurality of receiving coils (“sense circuits” (2222a1-2222aN) include each a sense loop and capacitance) arranged in or on said housing in at least one row (the “coupling loops” are arranged in one row, “sense circuits” are arranged in a matrix comprising multiple rows and columns).
Regarding claim 5, Widmer further teaches the device of claim 1 further comprising a driver adapted and structured to generate an alternating current and/or a pulsed current in said sending coils (Fig. 8; [0145]), and a receiver adapted and structured to measure a voltage induced by said current in said receiving coils (Fig. 8; [0145]).
Regarding claim 6, Widmer further teaches the device of claim 1 wherein each receiving coil overlaps, in an overlap region, with at least one attributed sending coil (Fig. 22; “coupling loops” are overlapping “sense circuits”), wherein a mutual impedance between said receiving coil and said attributed sending coil is zero in the absence of the object in a measuring range of said device (Fig. 22; “coupling loops” are overlapping “sense circuits”).
Regarding claim 7, Widmer further teaches the device of claim 6 wherein each one of at least some of the receiving coils is attributed to and overlaps with at least two sending coils (Fig. 22; “coupling loops” are overlapping “sense circuits”).
Regarding claim 13, Widmer further teaches the device of claim 1 comprising at least a first and a second row of said coils, wherein said rows extend parallel to each other (Fig. 22; the “coupling loops” are arranged in one row, “sense circuits” are arranged in a matrix comprising multiple rows and columns).
Regarding claim 14, Widmer further teaches the device of claim 13 wherein each of said rows, alternatingly and in overlapping manner, a plurality of said receiving coils and a plurality of said sending coils (Fig. 22; “coupling loops” are overlapping “sense circuits”).
Regarding claim 15, Widmer further teaches the device of claim 14 wherein, in a projection perpendicular to said row, each coil of said first row is arranged in a center between two overlapping coils of said second row (Fig. 22; “coupling loops” are overlapping “sense circuits”).
Regarding claim 17, Widmer teaches a method for operating the device of claim 1 (See rejection of claim 1) comprising repetitively sending a current through at least one of said sending coils (“coupling loops” (2226a-2226d)) and measuring a voltage induced by said current in at least one of said receiving coils (“sense circuits” (2222a1-2222aN) include each a sense loop and capacitance).
Regarding claim 21, Widmer further teaches the method of claim 17 comprising determining, from said voltage, a measured parameter indicative of a mutual impedance of at least one of said sending coils and one of said receiving coils (Fig. 8; [0145]).
Regarding claim 22, Widmer further teaches the method of claim 21 further comprising comparing said measured parameter to a calibration parameter indicative to the mutual impedance between said one of said sending coils and said one of said receiving coils in the absence of said object (Fig. 8; [0145]).
Regarding claim 24, Widmer further teaches a method, in particular of claim 17 (See rejection of claims 1 and 17), for characterizing an electrically conducting and/or ferromagnetic object, in particular a rebar, embedded in concrete by inductive measurements, said method comprising measuring a complex value indicative of a mutual impedance between a sending coil and a receiving coil or indicative of a self-impedance of a combined sending and receiving coil (Fig. 22; the “coupling loops” are arranged in one row, “sense circuits” are arranged in a matrix comprising multiple rows and columns), using said complex value for characterizing the object (Fig. 22; the “coupling loops” are arranged in one row, “sense circuits” are arranged in a matrix comprising multiple rows and columns).
Regarding claim 28, Widmer further teaches the method of claim 24 comprising using a device for measuring said complex impedance ([0246]).
Regarding claim 29, Widmer further teaches the method of claim 24 comprising measuring said complex value at a plurality of frequencies ([0246]).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 2-4, 8, 9, 12, 16, 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Widmer in view of Rohrbeck DE 4417931 (Provided by Applicant; Hereinafter Rohrbeck).
Regarding claim 2, Widmer teaches the device of claim 1, but not specifically further comprising wheels arranged on said housing, wherein said wheels are oriented to roll said housing over a sample's surface along a displacement direction transversal to said row.
However, Rohrbeck does teach further comprising wheels arranged on said housing, wherein said wheels are oriented to roll said housing over a sample's surface along a displacement direction transversal to said row (Page 2, line 21 – Page 3, line 21).

Regarding claim 3, the combination of Widmer and Rohrbeck teaches the device of claim 2, wherein Rohrbeck further teaches further comprising an encoder detecting a rotation of at least one of said wheels (Page 2, line 21 – Page 3, line 21).
Regarding claim 4, the combination of Widmer and Rohrbeck teaches the device of claim 2, wherein Rohrbeck further teaches wherein said displacement direction is perpendicular to said row (Page 2, line 21 – Page 3, line 21).
Regarding claim 8, Widmer teaches the device of claim 6, but not specifically wherein each one of at least some of the sending coils is attributed to and overlaps with at least two receiving coils.
However, Rohrbeck does teach wherein each one of at least some of the sending coils is attributed to and overlaps with at least two receiving coils (Fig. 3; (2a, 2b, 2c, 2d) and (4a, 4b, 4c, 4d, 4e)).
It would have been obvious before the effective filing date of the claimed invention to modify the system of Widmer by implementing the teachings of Rohrbeck regarding wherein each one of at least some of the sending coils is attributed to and overlaps with at least two 
Regarding claim 9, Widmer teaches the device of claim 7, but not specifically wherein said receiving coil and its attributed sending coil cover a first region covered by said sending coil only, the overlap region covered by both said sending and said receiving coils, and a second region covered by said receiving coil only.
However, Rohrbeck does teach wherein said receiving coil and its attributed sending coil cover a first region covered by said sending coil only, the overlap region covered by both said sending and said receiving coils, and a second region covered by said receiving coil only (Fig. 3; (2a, 2b, 2c, 2d) and (4a, 4b, 4c, 4d, 4e)).
It would have been obvious before the effective filing date of the claimed invention to modify the system of Widmer by implementing the teachings of Rohrbeck regarding wherein said receiving coil and its attributed sending coil cover a first region covered by said sending coil only, the overlap region covered by both said sending and said receiving coils, and a second region covered by said receiving coil only; for the purpose of perception and detection of metal objects (See Rohrbeck; Page 1).
Regarding claim 12, Widmer teaches the device of claim 1, but not specifically wherein said at least one row comprises, alternatingly and in overlapping manner, a plurality of said receiving coils and a plurality of said sending coils.
(Fig. 3; Page 3).
It would have been obvious before the effective filing date of the claimed invention to modify the system of Widmer by implementing the teachings of Rohrbeck regarding wherein said at least one row comprises, alternatingly and in overlapping manner, a plurality of said receiving coils and a plurality of said sending coils; for the purpose of perception and detection of metal objects (See Rohrbeck; Page 1).
Regarding claim 16, Widmer teaches the device of claim 1, but not specifically wherein said coils are arranged at a first side of said housing and wherein said housing further comprises a second side opposite to said first side, and wherein said device comprises an electrically conducting and/or ferromagnetic shield positioned between said coils and said second side of said housing, and in particular wherein said shield is located at a distance from the coils and/or wherein said shield is located between the coils and at least some electronic circuitry of said device.
However, Rohrbeck does teach wherein said coils are arranged at a first side of said housing and wherein said housing further comprises a second side opposite to said first side, and wherein said device comprises an electrically conducting and/or ferromagnetic shield positioned between said coils and said second side of said housing, and in particular wherein said shield is located at a distance from the coils and/or wherein said shield is located between the coils and at least some electronic circuitry of said device (Page 2).

Regarding claim 18, Widmer teaches the method of claim 17, but not specifically wherein said current is an alternating current and/or a pulsed current, in particular a CW alternating current.
However, Rohrbeck does teach wherein said current is an alternating current and/or a pulsed current, in particular a CW alternating current (Page 3).
It would have been obvious before the effective filing date of the claimed invention to modify the system of Widmer by implementing the teachings of Rohrbeck regarding wherein said current is an alternating current and/or a pulsed current, in particular a CW alternating current; for the purpose of perception and detection of metal objects (See Rohrbeck; Page 1).
Regarding claim 19, Widmer teaches the method of claim 17, but not specifically  wherein said current is sent only through a single one of said sending coils at a time.
However, Rohrbeck does teach wherein said current is sent only through a single one of said sending coils at a time (Page 2).

Regarding claim 20, Widmer teaches the method of claim 19, but not specifically comprising, while sending said current through said single one sending coil, measuring the induced voltage in at least two receiving coils overlapping with said single one sending coil.
However, Rohrbeck does teach comprising, while sending said current through said single one sending coil, measuring the induced voltage in at least two receiving coils overlapping with said single one sending coil (Fig. 3; Page2).
It would have been obvious before the effective filing date of the claimed invention to modify the system of Widmer by implementing the teachings of Rohrbeck regarding while sending said current through said single one sending coil, measuring the induced voltage in at least two receiving coils overlapping with said single one sending coil; for the purpose of perception and detection of metal objects (See Rohrbeck; Page 1).
Regarding claim 23, Widmer teaches the method of claim 17, but not specifically comprising displacing said device in a displacement direction transversally to, in particular perpendicularly to, said at least one row while recording a spatial distribution of said object in a direction of said at least one row as well as in said displacement direction.
However, Rohrbeck does teach displacing said device in a displacement direction transversally to, in particular perpendicularly to, said at least one row while recording a spatial (Claims 2-4).
It would have been obvious before the effective filing date of the claimed invention to modify the system of Widmer by implementing the teachings of Rohrbeck regarding displacing said device in a displacement direction transversally to, in particular perpendicularly to, said at least one row while recording a spatial distribution of said object in a direction of said at least one row as well as in said displacement direction (See Rohrbeck; Page 1).
10.	Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Widmer in view of Binder EP 1092988 (Provided by Applicant; Hereinafter Binder).
Regarding claim 25, Widmer teaches the method of claim 24, but not specifically comprising calculating at least one of the parameters c: a coverage of said object by said concrete, p: a position of said object within a plane parallel to a surface of said concrete, d: a diameter of said object, μ: a magnetic permeability of said object, σ: an electrical conductivity of said object, using a mathematical model relating said amplitude parameter A and said phase parameter P to said parameters c, p, d, μ, σ.
However, Binder does teach calculating at least one of the parameters c: a coverage of said object by said concrete, p: a position of said object within a plane parallel to a surface of said concrete, d: a diameter of said object, μ: a magnetic permeability of said object, σ: an electrical conductivity of said object, using a mathematical model relating said amplitude parameter A and said phase parameter P to said parameters c, p, d, μ, σ (Figs. 3-6; [0021-0022]).
” (See Binder; Abstract).
Regarding claim 26, the combination of Widmer and Binder teaches the method of claim 25, wherein Binder further teaches comprising calculating said magnetic permeability μ and/or said electrical conductivity σ from said mathematical model (Figs. 3-6; [0021-0022]).
Regarding claim 27, the combination of Widmer and Binder teaches the method of claim 25, wherein Binder further teaches comprising querying a user to provide said magnetic permeability μ and/or said electrical conductivity σ for a given object to be characterized (Figs. 3-6; [0021-0022]).
Allowable Subject Matter
11.	Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is an examiner’s statement of reasons for allowance:
13.	Regarding claim 10, the prior art does not teach or suggest, in combination with the rest of the limitations of claims 1, 6 and 7,
“…wherein a first one of said attributed receiving coil and sending coil forms a first current loop and a second current loop, with said first current loop arranged within, in particular concentrically within, said second current loop, and wherein said first and said second current loop are connected to carry opposite currents, a second one said attributed receiving coil and sending coil forms a third current loop arranged between said first and said second current loop.”
14.	Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…wherein each receiving coil overlaps, in an overlap region, with at least one attributed sending coil, wherein each overlap region defines a sensing node at a geometric center of said overlap region, wherein said sensing nodes are arranged in several parallel rows and are mutually offset, by less than the distance between neighboring nodes of the same row, such that, in a projection along a direction perpendicular to said rows, the sensing nodes are arranged at regular intervals.”
15.	The following is an examiner’s statement of reasons for allowance:
claim 30, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 30,
“…a plurality of sending coils and a plurality of receiving coils arranged in or on said housing in at least one row, wherein each receiving coil overlaps, in an overlap region, with at least one attributed sending coil, wherein each overlap region defines a sensing node at a geometric center of said overlap region, wherein said sensing nodes are arranged in several parallel rows and are mutually offset, by less than the distance between neighboring nodes of the same row, such that, in a projection along a direction perpendicular to said rows, the sensing nodes are arranged at regular intervals.”
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Golder et al. US 2003/0067293 - An inductive sensor arrangement for detecting ferromagnetic or non-ferrous electrically conducting objects hidden in a surrounding medium comprising three field coils arranged in essentially the same geometric plane and adjacently positioned at angular distances of usually 120.degree. from each other around a central axis orthogonal to the plane for generating an alternating magnetic flux by a sequential excitation with an AC-current ramp.
Olsson US 2017/0131424 - The magnetic field generating sonde has three magnetic field antennas in orthogonal orientation. An electronic circuit is coupled to the three magnetic field antennas for generating and providing current signals to the three magnetic field antennas.
Goldfine et al. US 2004/0021461 - The method involves disposing a sensor with a drive that creates an interrogating field and a sense unit proximate to a test material surface, and measuring response from each sense unit at multiple locations. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/RAUL J RIOS RUSSO/Examiner, Art Unit 2867